BOND REQUIREMENT FOR ELECTED OFFICIALS OF EXECUTIVE BRANCH OF GOVERNMENT The provisions of Title 62 O.S. 41.26 [62-41.26] (1971), require elected officials of the executive branch of government, designated to approve claims and payrolls, if not already under bond, to execute a bond for such purpose.  The Attorney General has considered your request for an opinion to the following question submitted to us in your letter: "Do the provisions of Section 62 O.S. 41.26 [62-41.26], Title 62 O.S. 1961 require an elected official designated to approve claims and payrolls, if not already under bond, to execute a bond for such purpose?" Title 62 O.S. 41.26 [62-41.26] (1971) provides: "Department and institutional approval of claims and payrolls. — Individual claims and/or payrolls listing amounts claimed by more than one person, which are used as the basis for the payment of money from the State Treasury from any fund shall be approved only by the elected or appointed head of any state department, or by the appointed head of any state institution. State boards or commissions may designate an administrative employee to approve claims and payrolls for said boards or commissions. The President of the University of Oklahoma, the President of Oklahoma State University of Agriculture and Applied Science and the President of Central State University may each designate an administrative employee or employees to approve claims and payrolls for said institutions. All officials and employees authorized to approve claims or payrolls, if not already under bond for such purpose, shall execute a bond payable to the state in the amount required by the Budget Director, but not to exceed Twenty-five Thousand Dollars ($25,000.00), unless otherwise provided by law, conditioned for the faithful performance of their duties, with some surety company, authorized to do business in this state, as surety, which bond shall be approved by the Budget Director and filed in the office of the Secretary of State. After state claims and/or payrolls have been approved by the above officials and employees, they shall be filed with the Budget Director for auditing and settlement." This section, in effect, provides that claims and payrolls of any department or institution shall be approved by the elected or appointed head of that department or institution. State boards and commissions and the Presidents of Oklahoma University, Oklahoma State University, Central State University, may designate administrative employees to approve the claims and payrolls. The above mentioned officials and employees are required to post a bond.  With reference to your question, the "elected official" referred to in the statute is limited to elected officials of state departments. Blacks Law Dictionary, 524 (4th Ed. 1951) defines "Department" as follows: "One of the divisions of the executive branch of government." There are some cases in Oklahoma that assist in defining "department".  Title 12 O.S. 66 [12-66] states in part: "Whenever an action is filed in any of the courts in the State of Oklahoma by the State of Oklahoma, or by direction of any department of the State of Oklahoma, . . ." There are two cases cited under this particular statute that help define what a department is. In the case of O.K. Construction Co. v. Burwell, 185 Okl. 444, 93 P.2d 1092,1093 (1939), the Court held that the State Insurance Fund is a "department of the State", within the meaning of the statute providing that whenever an action is filed by the State or "department of the State" no bond, including costs, shall be required.  In the case of Semke v. State of Oklahoma ex rel Oklahoma Motor Vehicle Commission, Okl., 465 P.2d 441 (1970), the Court held that the State Motor Vehicle Commission is a department of the State within the meaning of the statute.  In other words, the term "elected official" referred to in the statute, refers to officials of the executive branch of government. The elected officials in the executive branch of government would include, among others, the following: The Attorney General, the Commissioner of Insurance, the Corporation Commissioners, the Commissioner of Labor, the Secretary of State, the Lt. Governor, the State Examiner and Inspector, the State Treasurer, the State Auditor. The elected officials referred to in this section would not include any legislative official or judicial official since these are two other separate branches of government, and are not heads of State departments.  It is therefore the opinion of the Attorney General that your question be answered as follows: The provisions of Title 62 O.S. 41.26 [62-41.26] (1971), require elected officials of the executive branch of government, designated to approve claims and payrolls, if not already under bond, to execute a bond for such purpose.  (Todd Markum)